                                  IN THE UNITED STATES DISTRICT COURT
                                   FOR THE NORTHERN DISTRICT OF IOWA
                                            EASTERN DIVISION

UNITED STATES OF AMERICA,                                         )
                                                                  )            No. 18-CR-1023
          Plaintiff,                                              )
                                                                  )
vs.                                                               )            MOTION TO WITHDRAW
                                                                  )                AS COUNSEL
MICHAEL STEVENSON,                                                )
                                                                  )
          Defendant.                                              )



          COMES NOW Attorney Cory Goldensoph, and for his Motion to Withdraw as Counsel

hereby states the following:

          1.         Counsel was court-appointed on December 27, 2018 to represent Defendant,

Michael Stevenson.

          2.         Defense counsel believes that the attorney client relationship has deteriorated to

such a point that it would impossible for defense counsel adequately represent the Defendant.

          WHEREFORE, defense counsel respectfully requests that the Court grant this motion or

in the alternative schedule this matter for hearing.



               CERTIFICATE OF SERVICE

I hereby certify that on April 12, 2019, I electronically filed
the foregoing with the Clerk of the Court using the ECF
system which will send notification of such filing to the             /s/Cory Goldensoph
following:                                                            Cory Goldensoph         AT0002826
                                                                      425 Second Street SE
Jack Lammers                                                          Suite 803
Assistant United States Attorney                                      Cedar Rapids, Iowa 52401
                                                                      Telephone No. (319) 364-5525
/s/Jodi Tielebein                                                     Facsimile No. (319) 286-1137
                                                                      E-mail: cory@goldensophlaw.com
cc: Michael Stevenson
                                                                      ATTORNEY FOR DEFENDANT
